Citation Nr: 0937010	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  98-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by jaundice, including hepatitis and cirrhosis of 
the liver.

2.  Entitlement to service connection for a liver disorder, 
classified as Gilbert's syndrome/disease with 
hyperbilirubinemia.

3.  Entitlement to service connection for a disability 
manifested by dizziness or fatigue.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
RO.

Most recently, in April 2008, the Board denied the Veteran's 
claims.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claim (Court).  In an 
April 2009 decision, the Court issued a single judge order 
vacating the April 2008 decision and remanded these matters 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2009 decision, the Court found that in the April 
2008 decision, the Board (1) failed to consider if the 
Veteran had the claimed disabilities at any time from when he 
first filed his initial claim; (2) failed to give adequate 
reasons and bases for concluding that there had been 
compliance with the duty to notify prescribed by 38 U.S.C.A. 
§ 5103(a).  

The Board notes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including cirrhosis of 
the liver may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  To prevail 
on the issue of service connection, there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  In this case the Court concluded that 
the Board had found that a psychiatric disorder, not 
currently shown but shown in the past, was due at least in 
part to the Veteran's service.  Thus, it was concluded that a 
staged rating was in order.

In this case, the service treatment records do not document 
any complaints, findings or diagnoses pertaining to a chronic 
liver disorder, including jaundice, hepatitis, cirrhosis, 
Gilbert's syndrome, hyperbilirubinemia or any chronic 
disability manifested by dizziness or fatigue.  However, post 
service treatment records do document treatment for a liver 
disorder, including diagnoses of hepatitis, Gilbert's 
syndrome, cirrhosis and various other noted liver 
abnormalities.  In an August 2004 VA examination, the Veteran 
was diagnosed with non specific hepatitis by liver biopsy and 
vertigo/dizziness.  The examiner opined that it was more 
likely than not that the Veteran got hepatitis B while in 
service; however, the Veteran did not have any current 
manifestations of a liver disorder.  The examiner also opined 
that the Veteran's episodic dizziness/vertigo was as likely 
as not related to the Veteran's liver disease.  

An October 2004 addendum opinion clarified that the Veteran 
had hepatitis B but no longer had active disease and did not 
have any residual liver disease as a result.  The additional 
opinion explained that the Gilbert's disease was congenital, 
existing prior to the Veteran's military service and not 
aggravated by service.  Finally, the opinion that the 
dizziness was likely related to hepatitis was an error in 
dictation and should have read dizziness was not related to 
the Veteran's hepatitis.

A May 2005 VA examination report found that the Veteran did 
have hepatitis B in the past but presently had no active 
hepatitis B infection.  Further, the Veteran was not 
jaundiced and liver function tests were within normal limits 
and inconsistent with any previous history of Gilbert's 
disease.  Additionally, the Veteran did not have any 
dizziness/tinnitus related to his liver disease.  An October 
2005 VA examination confirmed these findings.

Given this review of the record, in view of the Court Order 
additional development is needed as set forth below.

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claims.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The Veteran should be afforded 
appropriate VA examination(s), by a 
physician(s), to determine the nature, 
extent and likely etiology of the claimed 
disorders and to ascertain whether any 
chronic pathology related to service was 
present at any time while the claim was 
open.  

The Veteran's claims folders must be made 
available to and reviewed by the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Any indicated studies should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran now has or had, at any time 
since 1979, manifestations of a chronic 
liver disorder, to include hepatitis, 
cirrhosis of the liver and Gilbert's 
syndrome or a disability manifested by 
dizziness or fatigue that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) had its clinical 
onset during his period of active service 
with continuity of symptoms since that 
time.  In this regard, the examiner 
should address the nature of the claimed 
disorders (i.e., whether such disorders 
are acute and transitory, chronic, or 
congenital).   A complete rationale 
should be given for all opinions.

3.  After completion of the above 
development, the Veteran's claims of 
service connection should be 
readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

